UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 94.68% (Cost $55,586,043) New York 81.04% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 1,020,690 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 890,450 City of New York, Series E-1 6.250 10/15/28 500,000 588,890 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03/20/40 970,000 1,030,169 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,640,430 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,120,360 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,088,620 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,827,682 Monroe County Industrial Development Corp/NY, Series A 5.000 07/01/41 1,000,000 1,023,340 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 1,000,000 1,027,790 Nassau County Industrial Development Agency North Shore Health Systems Project, Series A 6.250 11/01/21 275,000 275,888 New York City Industrial Development Agency 7 World Trade Center, Series A 6.250 03/01/15 2,000,000 2,007,340 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07/01/28 1,000,000 869,390 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 790,210 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06/01/23 1,000,000 1,018,560 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,005,680 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,052,980 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,113,760 New York City Municipal Water Finance Authority Water Revenue, Series D Zero 06/15/20 2,000,000 1,550,300 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,049,230 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,049,230 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,079,660 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero coupon steps up to 14.000% on 11-1-11) Zero 11/01/29 1,000,000 997,760 New York Liberty Development Corp. 5.625 07/15/47 1,000,000 1,008,220 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,446,835 New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 1,000,000 1,061,540 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07/01/25 750,000 757,238 1 New York Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 $1,000,000 $1,015,720 New York State Dormitory Authority North Shore Long Island Jewish Group, Prerefunded to 5- 1-13 5.375 05/01/23 1,000,000 1,084,530 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 741,158 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,065,320 New York State Dormitory Authority State University Education Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,096,950 New York State Dormitory Authority State University Education Facilities, Series A 5.500 05/15/19 2,000,000 2,341,800 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,060,120 Oneida County Industrial Development Agency Hamilton College Project, Series A (D) Zero 07/01/29 5,330,000 2,295,471 Onondaga County Industrial Development Agency AMT 6.125 01/01/32 1,000,000 832,210 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 414,460 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,500,000 1,389,225 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,016,920 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11/01/22 1,000,000 1,020,330 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,980,885 Tsasc, Inc., Tobacco Settlement Prerefunded to 7-15-12, Series 1 5.500 07/15/24 640,000 665,690 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D) Zero 04/01/22 2,230,000 1,441,271 Westchester County Healthcare Corp. Senior Lien, Series A 6.000 11/01/30 1,150,000 1,150,391 Puerto Rico 10.32% Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 1,000,000 984,490 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07/01/12 1,110,000 1,154,378 Puerto Rico Public Finance Corp. Prerefunded to 2-1-12, Series E 5.500 08/01/29 1,005,000 1,026,999 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 2,000,000 1,720,860 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 974,100 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 504,380 Virgin Islands 2.50% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,058,570 Virgin Islands Public Finance Authority, Series A1-1 5.000 10/01/29 500,000 484,360 Guam 0.82% Guam Government, Series A 5.750 12/01/34 500,000 503,210 2 New York Tax-Free Income Fund As of 8-31-11 (Unaudited) Total investments (Cost $55,586,043)† 94.68% Other assets and liabilities, net 5.32% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: As a percentage of total Insurance coverage investmets ACA Financial Guaranty Corp. 4.76% Ambac Financial Group, Inc. 4.44% National Public Finance Guarantee Insurance Company 5.81% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. † At 8-31-11, the aggregate cost of investment securities for federal income tax purposes was $55,472,975. Net unrealized appreciation aggregated $2,943,065, of which $3,664,590 related to appreciated investment securities and $721,525 related to depreciated investment securities. The Fund has the following sector composition as a percentage of total net assets on 8-31-11. General Obligation Bonds 3% Revenue Bonds Education 14% Health Care 10% Water & Sewer 10% Development 9% Utilities 8% Airport 7% Transportation 5% Tobacco 3% Facilities 2% Pollution 1% Other Revenue 23% Short-Term Investments & Other 5% 3 Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
